Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 1 of 10




                     Exhibit 3
        Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 2 of 10


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     ndlieber@venable.com                            jfcardenas-navia@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@venable.com                             jnadipuram@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@venable.com                            cbingaman@venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
15   San Francisco, CA 94104
     Tel: (415) 200-4980
16   Fax: (415) 200-4989
17   Attorneys for Plaintiffs
18

19                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
                                     OAKLAND DIVISION
21

22
      IN RE KONINKLIJKE PHILIPS                           Case No. 4:18-cv-01885-HSG (EDL)
      PATENT LITIGATION
23
                                                          PHILIPS’ SUPPLEMENTAL
                                                          DISCLOSURE UNDER THE
24
                                                          PATENT LOCAL RULES

25
                                                          JURY TRIAL DEMANDED
26

27

28



                PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                                 CASE NO. 4:18-CV-01885-HSG (EDL)
        Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 3 of 10

           PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
1
            Pursuant to the Local Rules of Practice for Patent Cases before the United States District
2
     Court for the Northern District of California (“Patent L.R.”) and the Court’s Order Granting the
3
     Stipulation Regarding Production of Third-Party Confidential Information, Plaintiffs Koninklijke
4
     Philips N.V. and U.S. Philips Corporation (collectively, “Philips” or “Plaintiffs”) hereby provide
5
     these Supplemental Disclosures to Defendants Acer Inc. and Acer America Corp., ASUSTeK
6
     Computer Inc. and ASUS Computer International, HTC Corp. and HTC America, Inc., Microsoft
7
     Corp. and Microsoft Mobile, and YiFang USA, Inc. D/B/A E-FUN, INC. (collectively,
8
     “Defendants”).
9
            As previously noted in Philips’ Disclosures under Patent L.R. 3-2 served October 25, 2018,
10
     certain agreements, including agreements that may have relevance to a comparable license analysis
11
     and/or that may be used to support Philips’ damages case, are subject to claims of third-party
12
     confidentiality, and therefore could not be produced absent consent of the relevant third-parties or an
13
     order of the Court. The parties to this action agreed to a protocol for the production of third-party
14
     confidential information, and the Court granted that stipulation on December 20, 2018.              In
15
     accordance with that stipulation, Philips began its production of documents subject to the third-party
16
     confidentiality stipulation on January 24, 2019. In addition, certain agreements that may have
17
     relevance to a comparable license analysis and/or that may be used to support Philips’ damages case,
18
     were executed after the service of Philips’ Patent L.R. 3-2 disclosures, and were produced in these
19
     matters in December 2018. The parties agreed to extend fact discovery regarding the subject matter
20
     of these documents, and the Court granted that stipulation on January 10, 2019. Accordingly,
21
     supplementation of Philips’ prior Patent L.R. 3-2 disclosures is necessary to identify agreements that
22
     had not existed or could not be produced due to unresolved third-party confidentiality obligations at
23
     the time of Philips’ prior disclosures.
24
            In accordance with the Federal Rules of Civil Procedure and the Local Rules of Practice in
25
     Civil Proceedings before the United States District Court for the Northern District of California,
26
     Philips expressly reserves the right to modify, amend, retract, and/or supplement these Disclosures as
27
     additional evidence and information becomes available to Philips, as Philips’ understanding of this
28



                PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                                 CASE NO. 4:18-CV-01885-HSG (EDL)
        Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 4 of 10


1    information changes, or as otherwise appropriate.
2       I. Document Production (Patent L.R. 3-2)
3           In compliance with Patent L.R. 3-2 Philips hereby identifies: (1) documents that were
4    previously identified under Patent L.R. 3-2(g) and 3-2(h); and (2) documents that were produced
5    subsequent to Philips’ prior Patent L.R. 3-2 disclosures (due to third-party confidentiality obligations
6    and/or because the documents did not exist at the time of Philips’ prior disclosures, as described
7    above), and that are being identified under Patent L.R. 3-2(g) and 3-2(h) herein. However, Philips
8    reserves all rights to contest that any of the following identified documents meets or otherwise
9    complies with the definitions provided within Patent L.R. 3-2.
10

11      1. Patent L.R. 3-2(g):
12          •   Without admitting or denying the relevance of any listed document in particular, the
13              following agreements may have relevance to a comparable license analysis:
14              PHILIPS00014860-995; PHILIPS00020859-76; PHILIPS00064150-260;
15              PHILIPS00080397-488; PHILIPS00097021-85; PHILIPS00098065-98;
16              PHILIPS00098099-202; PHILIPS00212965-996; PHILIPS00213043-213093;
17              PHILIPS00022962-23022; PHILIPS00213013-213042; PHILIPS00231052-231109;
18              PHILIPS00231188-231249; PHILIPS00231324-231361; PHILIPS00231362-231365;
19              PHILIPS00231718-231721; PHILIPS00231366-231457; PHILIPS00231764-231811;
20              PHILIPS00231761-231763; PHILIPS00231505-231508; PHILIPS00221492-221497;
21              PHILIPS00214723-21477; PHILIPS00237350-237398.
22          •   Philips additionally reserves the right to identify and rely on any agreement
23              that any defendant has produced or will produce as an agreement that may have relevance
24              to a comparable license analysis.
25

26      2. Patent L.R. 3-2(h):
27          •   Without admitting or denying the relevance of any listed document in particular, the
28              following agreements may be used to support Philips’ damages case, including:


                PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                                 CASE NO. 4:18-CV-01885-HSG (EDL)
     Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 5 of 10


1           PHILIPS00025350-436; PHILIPS00042768-94; PHILIPS00064134-49;
2           PHILIPS00064327-82; PHILIPS00083121-52; PHILIPS00096991-7020;
3           PHILIPS00014860-995; PHILIPS00020859-76; PHILIPS00064150-260;
4           PHILIPS00080397-488; PHILIPS00097021-85; PHILIPS00098065-98;
5           PHILIPS00098099-202; PHILIPS00210855-71;; PHILIPS00211600-211659;
6           PHILIPS00212632-93; PHILIPS00212965-996; PHILIPS00213043-213093;
7           PHILIPS00022962-23022; PHILIPS00213013-213042;
8           PHILIPS00231052-231109; PHILIPS00231188-231249; PHILIPS00231324-231361;
9           PHILIPS00231362-231365; PHILIPS00231718-231721; PHILIPS00231366-231457;
10          PHILIPS00231764-231811; PHILIPS00231761-231763; PHILIPS00231505-231508;
11          PHILIPS00221492-221497; PHILIPS00214723-214771; PHILIPS00237350-237398;
12          PHILIPS00231572-231602; PHILIPS00230936-230955; PHILIPS00230956-230989;
13          PHILIPS00231603-231634; PHILIPS00230990-231051; PHILIPS00231110-231140;
14          PHILIPS00231141-231142; PHILIPS00231143-231150; PHILIPS00231151-231159;
15          PHILIPS00231160-231187; PHILIPS00231639-231654; PHILIPS00231635-231638;
16          PHILIPS00231261-231272; PHILIPS00231250-231260; PHILIPS00231273-231304;
17          PHILIPS00231655-231685; PHILIPS00231686-231717; PHILIPS00231722-231734;
18          PHILIPS00231735-231746; PHILIPS00231747-231760; PHILIPS00231458-231480;
19          PHILIPS00231812-231824; PHILIPS00231481-231504; PHILIPS00231509-231538.
20      •   Philips additionally reserves the right to identify and rely on any agreement
21          that any defendant has produced or will produce to support Philips’ damages case.
22

23

24

25

26

27

28

                                                  2
            PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                             CASE NO. 4:18-CV-01885-HSG (EDL)
     Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 6 of 10


1       Dated: January 25, 2019
2                                            By: /s/ Natalie Lieber
3                                            Natalie Lieber (admitted pro hac vice)
                                             ndlieber@venable.com
4
                                             VENABLE LLP
5                                            1290 Avenue of the Americas
                                             New York, New York 10104-3800
6                                            Tel: (212) 218-2100
                                             Fax: (212) 218-2200
7
                                             Attorney for Plaintiffs
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
           PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                            CASE NO. 4:18-CV-01885-HSG (EDL)
        Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 7 of 10


1                                          PROOF OF SERVICE
2           I declare as follows:
3           I am a resident of the State of New Jersey and over the age of eighteen years, and not a
4    party to the instant action; my business address is 1290 Avenue of the Americas, New York, NY,
5    10104-3800.
6           On January 25, 2019, I served the foregoing document described as PHILIPS’
7    SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES on the interested
8    parties in this action by electronic transmission. I caused the document(s) listed above to be
9    transmitted by electronic mail to the individuals on the service list as set forth below.
10
            Matt Warren
11          Patrick M. Shields
            Erika Warren
12          Warren Lex LLP
            2261 Market Street, No. 606
13
            San Francisco, California, 94114
14          (415) 895-2940
            (415) 895-2964
15          viceroy@matters.warrenlex.com
            matt@warrenlex.com
16          patrick@warrenlex.com
17
            erika@warrenlex.com

18          Bruce R. Genderson
            Kevin Hardy
19          Aaron Maurer
            David Krinsky
20
            Christopher A. Suarez
21          Williams & Connolly LLP
            725 Twelfth Street, N.W.
22          Washington, D.C., 20005
            (202) 434-5000
23
            (202) 436-5029
24          viceroy@wc.com
            bgenderson@wc.com
25          khardy@wc.com
            amaurer@wc.com
26          dkrinsky@wc.com
27
            kthomason@wc.com
            csuarez@wc.com
28

                                                         4
                PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                                 CASE NO. 4:18-CV-01885-HSG (EDL)
     Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 8 of 10

        Attorneys for Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc. and ASUS
1
        Computer International
2
        Kai Tseng
3       Hsiang (“James”) H. Lin
        Craig Kaufman
4
        TechKnowledge Law Group LLP
5       100 Marine Parkway, Suite 200 2828
        Redwood Shores, California, 94065
6       (650) 517-5200
        Acer.Philips-TKLGALL@tklg-llp.com
7       ktseng@tklg-llp.com
8
        ckaufman@tklg-llp.com
        jlin@tklg-llp.com
9
        Attorneys for Acer, Inc. and Acer America Corporation
10
        Derek S. Neilson
11
        Sang (Michael) Lee
12      Alston & Bird LLP
        North Harwood Street, Suite 1800
13      Dallas, Texas, 75201
        (214) 922-3400
14
        (214) 922-3899
15      Asus-Philips@alston.com
        Mike.newton@alston.com
16      Derek.neilson@alston.com
        Michael.lee@alston.com
17

18
        Attorneys for ASUSTeK Computer Inc. and ASUS Computer International

19      John Schnurer (CA Bar No. 185725)
        Kevin Patariu (CA Bar No. 256755)
20      Ryan Hawkins (CA Bar No. 256755)
        Louise Lu (CA Bar No. 253114)
21
        Vinay Sathe (CA Bar No. 263064)
22      PERKINS COIE LLP
        11988 El Camino Road, Suite 350
23      San Diego, CA 92130
        Telephone: (858) 720-5700
24
        Facsimile: (858) 720-5799
25      jschnurer@perkinscoie.com
        KPatariu@perkinscoie.com
26      rhawkins@perkinscoie.com
        LLu@perkinscoie.com
27
        vsathe@perkinscoie.com
28

                                                5
           PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                            CASE NO. 4:18-CV-01885-HSG (EDL)
     Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 9 of 10

        Ryan McBrayer (pro hac vice to be filed)
1
        Jonathan Putman (pro hac vice to be filed)
2       Stevan Stark (pro hac vice to be filed)
        PERKINS COIE LLP
3       1201 Third Avenue, Suite 4900
        Seattle, WA 98101
4
        Telephone: (206) 359-8000
5       Facsimile: (206) 359-9000
        RMcBrayer@perkinscoie.com
6       JPutman@perkinscoie.com
        SStark@perkinscoie.com
7       HTC-PhilipsPerkinsService@perkinscoie.com
8
        Attorneys for HTC Corp. and HTC America, Inc.
9
        Chad S. Campbell
10      PERKINS COIE LLP
        2901 N. Central Avenue, Suite 2000
11
        Phoenix, AZ 85012-2788
12      (602) 351-8000
        (602) 648-7000
13      CCampbell@perkinscoie.com
14
        Judith Jennison, Bar No. 165929
15      Christina McCullough, Bar No. 245944
        Theresa H. Nguyen, Bar No. 284581
16      PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
17      Seattle, WA 98101-3099
18
        (206) 359-8000
        (206) 359-9000
19      JJennison@perkinscoie.com
        CMcCullough@perkinscoie.com
20      RNguyen@perkinscoie.com
21
        Patrick J. McKeever
22      PERKINS COIE LLP
        11988 El Camino Real, Suite 350
23      San Diego, CA 92130
        (858) 720-5700
24
        (858) 720-5799
25      PMcKeever@perkinscoie.com

26      Tiffany P. Cunningham
        PERKINS COIE LLP
27
        131 S. Dearborn Street, Suite 1700 Chicago, IL 60603
28      (312) 324-8400

                                                6
           PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                            CASE NO. 4:18-CV-01885-HSG (EDL)
       Case 4:18-cv-01885-HSG Document 614-3 Filed 01/30/19 Page 10 of 10

             (312)324-9400
1
             TCunningham@perkinscoie.com
2            Sarah E. Stahnke
             PERKINS COIE LLP
3            3150 Porter Drive
             Palo Alto, CA 94304
4
             (650) 838-4300
5            (650) 838-4350
             SStahnke@perkinscoie.com
6
             Attorneys for Intervenor-Plaintiff/ Counterclaim Defendants Microsoft Corporation and
7            Microsoft Mobile, Inc.
8
             Lucian C. Chen
9            Wing K. Chiu
             Lucian C. Chen, Esq. PLLC
10           One Grand Central Place
             60 East 42nd Street, Suite 4600
11
             New York, New York, 10165
12           lucianchen@lcclegal.com
             wingchiu@lcclegal.com
13
             Michael J. Song
14
             LTL ATTORNEYS LLP
15           300 South Grand Ave., 14th Floor
             Los Angeles, California 90071
16           michael.song@ltlattorneys.com
17           Attorneys for YiFang USA, Inc. D/B/A EFun, Inc.
18

19           I declare under penalty of perjury under the laws of the State of New York that the above
20   is true and correct.
21           Executed on January 25, 2019 at New York, New York.
22

23                                                         /s/ Joyce L. Nadipuram
24

25

26

27

28

                                                       7
                PHILIPS’ SUPPLEMENTAL DISCLOSURE UNDER THE PATENT LOCAL RULES
                                 CASE NO. 4:18-CV-01885-HSG (EDL)
